Citation Nr: 1300640	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-25 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a disability manifested by insomnia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to March 2006.  He was awarded the Combat Infantryman's Badge, in connection with his service in Iraq, among other decorations. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This matter was remanded in July 2010 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its July 2010 remand, the Board noted that the Veteran underwent a psychiatric examination in October 2006.  The Board further noted that although the examiner stated that the claims file was reviewed, there was no mention of many of the pertinent in-service findings.  Specifically, there was no mention of the Veteran's in-service psychiatric treatment or the November 2005 report of medical history where he reported tossing and turning for hours before falling asleep, nightmares, headaches from trouble sleeping and worrying, panic attacks and nervousness when driving, recurring events from deployment, and depression about deployment and worry about things that happened.  There was also no discussion regarding a November 2005 mental health examination that noted in-service anxiety and depressive symptoms following deployment to Iraq which included sleep difficulties with nightmares, irritability, nervousness, residual grief due to the loss and significant injury of fellow soldiers, intermittent distressing recollections of what happened to two specific soldiers.  During this examination, the Veteran reported that he had a history of drug use but had "turned around" and was promoted while deployed.  However, he "turned to drugs" in service due to the significant emotional distress.

In remanding the claim for another VA examination, the Board stated (as one of its Remand instructions) that "The examiner should take into account the Veteran's service in combat, and the history detailed in the body of this remand."  The Board recognizes that the Veteran underwent another VA examination in February 2011.  However, the February 2011 examiner failed to mention any of the above-referenced findings in the examination report.  

Moreover, the examiner explains that the Veteran's sleep disturbance is more likely than not attributable to substance abuse than to any other psychiatric disorder.  He further explains that the Veteran has a history of substance abuse that pre-dates service.  The Board acknowledges that the Veteran's substance abuse pre-dated service; however, the Board noted that at his October 2006 VA examination, he stated that he used marijuana in service and at home as a result of increased emotional stress and was currently using marijuana at night to help him sleep.  While service connection cannot be granted if the claimed disability is the result of the person's own willful misconduct or abuse of alcohol or drugs, it may be granted when the abuse of alcohol or drugs is a symptom of a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); see also 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2012).  

Consequently, substance abuse does not necessarily preclude service connection (even if the substance abuse pre-dated service).  If the continued substance abuse (or reversion to substance abuse) is a symptom of a psychiatric disability that began during service, then a sleep disability stemming from that substance abuse could also be service connected.  This is precisely why a discussion of the in-service psychiatric treatment is so important.  The in-service treatment reports include evidence that the Veteran had controlled his substance abuse; but then reverted following in-service stress.

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

The Board finds that a remand is required so that the February 2011 VA examiner can submit an addendum in which he provides an updated medical opinion that discusses the in-service psychiatric treatment reports.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should send the claims file to the February 2011 VA examiner and request an updated opinion regarding whether any diagnosed disability, as likely as not, had its onset in service or is the result of a disease or injury in service.  

Any medical opinion expressed must include a discussion of the in-service treatment reports, to include the November 2005 report of medical history where he reported tossing and turning for hours before falling asleep, nightmares, headaches from trouble sleeping and worrying, panic attacks and nervousness when driving, recurring events from deployment, and depression about deployment and worry about things that happened; and the November 2005 mental health examination report which noted in-service anxiety and depressive symptoms following deployment to Iraq which included sleep difficulties with nightmares, irritability, nervousness, residual grief due to the loss and significant injury of fellow soldiers, intermittent distressing recollections of what happened to two specific soldiers.  The examiner should note that during this examination, the Veteran reported that he had a history of drug use but had "turned around" and was promoted while deployed.  However, he "turned to drugs" in service due to the significant emotional distress.

If the examiner finds that the insomnia or sleep disturbance is due to substance abuse, the examiner should opine as to whether the substance abuse is self medication for a psychiatric disability, and if related to a psychiatric disability, whether the psychiatric disability is related to service, including the in-service anxiety and depression. 

The examiner must provide reasons for all opinions, which take into account the Veteran's reports, as outlined above.

If the previous examiner is not available, another mental health professional should review the record and provide the needed supplemental information and opinions. 

If further examination is recommended, this should be arranged.

3.  If the claim remains denied, the AOJ should issue a supplemental statement of the case, and return the record to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


